Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Claims 1-3, 5-8 and 10 are rejected under 101 Rejection.
The Claims 4 and 9 are Objected to Allow.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. Step 2A prong 1 identifies whether an abstract idea is claimed. Step 2A prong 2 determines whether any abstract idea is integrated into a practical application. If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101. Last, step 2B determines whether the claims contain something significantly more than the abstract 

Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C.
101: Process, machine, manufacture, or composition of matter. The below claim is considered to be in a statutory category (process).

Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 

Under Step 2A Prong 1, the independent claim 1 is include abstract ideas as highlighted (using a bold font) shown below.

 “Claim 1. A method for determining the gas saturation of a tight reservoir, comprising:
    a free water saturation calculation step:
 determining the pore size distribution of the tight reservoir rock sample, and calculating the free water saturation of the tight reservoir rock sample from the pore size distribution;
    a water-membrane water saturation calculation step: 
 calculating the water-membrane water saturation of the tight reservoir rock sample;
    a corner water saturation calculation step: calculating the corner water saturation of the tight reservoir rock sample; and
    a gas saturation calculation step: calculating the gas saturation of the tight reservoir rock sample according to the following equation:
Sg=100-Sw
wherein Sw is the water saturation in %; the water saturation is the sum of the free water saturation, the water-membrane water saturation and the comer water saturation; Sgis the gas saturation in %.”

The Abstract ides of claim 1 is considered to be equivalent of a mathematical concepts-mathematical formulas or equations, mathematical calculations or directed to mental process concepts performed in the human mind (including observation, evaluation and opinion).

Under step 2A prong 2,
The claims are not directed to any practical application, because the claim 1 just directed to field of use.

Analyzes under step 2B:
The claim 1 does not comprise any additional steps/elements.

The depended claims 5-8 are merely extend the details of the abstract idea 
of mathematical concepts, more particularly mathematical calculations/formulas or mental steps as accrued.

The Claims 2 and 3 just additionally describes type of data.
Claim 4 additionally comprising the injecting steps of mercury, controlling the injection pressure to obtain the pore trout radii and the pore volume corresponding to different throats…, which considered as a whole, would make a significant elements/steps in combination with Claim 1.
Taking all the additional claims elements/steps both in individually and as a combination, the claim 4, as a whole with Claim 1 recites additional limitations that are significantly more than the abstract idea.”
 Therefore, the claim 4 is patent eligible under 101.
Similar additional steps comprises the claim 9.
 Therefore, the claim 9 is patent eligible under 101.

The claim 10 additionally describes the different type of data: free water, water-membrane water and corner water.
Therefore, the claims 2, 3, 5-8 and 10 are similarly rejected under 35 U.S.C. 101.
 Examiner note regarding the prior art of the record:

 Kleinberg (US Pat.10495774) disclose irreducible water saturation, Sw.sub.irr, saturation height modeling can be applied to predict the actual water saturation in the well, depending on the height above the free-water level in the well, where the water saturation reaches 100% (Col. 1, lines 42-47);
 Marcos F.P. Moreira “Total Liquid Saturation in Gas-Liquid Cocurrent Downflow and Upflow through packed Beds and Analysis of Correlations for Predicting the total Liquid Saturation” disclose the size and shape of

Chen (US 9575203) disclose Col. 10, lines 40-67, where  FIG. 1-1 shows the T.sub.2 relaxation time distributions of core plugs No. 156 and No. 157 at 100% water saturation.
(3) FIG. 1-2 shows the initial water saturation (Swi) distribution as a function of pore size (r) at different capillary pressures, calculated using a cylindrical pore throat and spherical pore body model.
 FIG. 1-4 shows the water volume distribution as a function of pore size (r) at 100% water saturation (Sw=1) and at initial water saturation (Swi=0.2) for core plug No. 156 at a capillary pressure of 182 psi, calculated using a cylindrical pore throat and spherical pore body model.
(6) FIG. 1-5 shows the initial oil volume distribution as a function of pore size (r) at initial oil saturation (Soi=0.2) for core plug No. 156 at a capillary pressure of 182 psi, calculated using a cylindrical pore throat and spherical pore body model.
Regarding Claim 1:
The prior art of record does not teach or fairly suggest:
   “ a gas saturation calculation step: calculating the gas saturation of the tight reservoir rock sample according to the following equation:
Sg=100-Sw

Claims 2-10 are not rejected due to their dependency on claim 1.


Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857